                                                                                E-FILED
                                            Wednesday, 25 September, 2019 02:38:43 PM
                                                           Clerk, U.S. District Court, ILCD

            IN THE UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF ILLINOIS
                    SPRINGFIELD DIVISION

ASHLEY JACKSON,                       )
                                      )
     Plaintiff,                       )
                                      )
     v.                               )     Case No. 18-3154
                                      )
BOARS NEST BAR AND GRILL,             )
INC. and DARRIN FRITZ,                )
                                      )
     Defendants.                      )

                                 OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on the Motion to Stay All

Proceedings (d/e 20) filed by Defendants Boars Nest Bar & Grill,

Inc. and Darrin Fritz. The Motion is GRANTED IN PART, and the

Court will enter a stay of discovery directed to Fritz only. By

imposing only a partial stay, the Court can support Plaintiff’s

interest in proceeding expeditiously in her lawsuit and the public’s

interest in prompt adjudication of civil litigation while protecting

Fritz from making the difficult choice regarding his Fifth

Amendment privilege and ensuring that the criminal proceedings

proceed untainted by the civil proceedings.


                              Page 1 of 9
                              I. BACKGROUND

      In June 2018, Plaintiff Ashley Jackson filed a Complaint (d/e

1) against Boars Nest alleging sex discrimination and sexual

harassment in violation of Title VII of the Civil Rights Act of 1964.

In November 2018, Plaintiff was granted leave to file an amended

complaint, although the First Amended Complaint (d/e 23) was not

actually filed until September 2019.1 The First Amended Complaint

added an Illinois Human Rights Act claim against Darrin Fritz.

      The First Amended Complaint contains the following

allegations. Boars Nest is a restaurant located in Menard County,

Illinois. Fritz is the proprietor and the manager of the Boars Nest.2

Jackson was employed as a server, and Fritz was her immediate

supervisor. On October 27, 2017, Fritz sexually assaulted Plaintiff.

Plaintiff resigned her position. She alleges her resignation




1Plaintiff filed the Amended Complaint on December 11, 2018, but U.S.
Magistrate Judge Tom Schanzle-Haskins struck the document because Plaintiff
incorrectly filed it as an “Amended Document” and not as an “Amended
Complaint.” Plaintiff was directed to refile the document correctly by December
13, 2018, but she failed to do so.

2Boars Nest’s Answer to the original complaint also stated that Fritz is the sole
shareholder of Boars Nest. Answer ¶ 6 (d/e 8).
                                  Page 2 of 9
constituted a constructive discharge because the resignation was

“forced owing to what Fritz did to her[.]” Compl. ¶ 12.

     Count I, the Title VII claim brought against Boars Nest, alleges

that Fritz’s action constituted gender discrimination because his

conduct created a hostile working environment due to Plaintiff’s

gender and constituted hostile environment sexual harassment.

Count II, the Illinois Human Rights Act claim brought against Fritz,

alleges that, as owner and manager of Boars Nest, Fritz is

individually liable for sexual harassment under the Act.

     On July 31, 2019, Defendants filed their Motion to Stay All

Proceedings. Defendants assert that, on July 30, 2019, a six-count

criminal information was filed against Fritz in Menard County, Case

No. 2019-CF-30. See Ex. A, Information (d/e 20-1) (charging three

counts of aggravated criminal sexual assault and three counts of

criminal sexual assault). Fritz was taken into custody that same

day and has since posted bail. The criminal action involves the

exact same subject matter as this civil case, namely the alleged

sexual assault on October 27, 2017. A review of the Menard

County Circuit Court website shows that a trial is set for November

18, 2019. See
                             Page 3 of 9
https://www.judici.com/courts/cases/case_search.jsp?court=IL065015J&sort=full_name&

order=ASC&case_number=2019cf30&litigant_name=&charge_text= (last visited

September 25, 2019).

      Defendants argue that the special circumstances of this

matter, including the similarity of the parties and the issues, the

relevant facts, the significance of the pending criminal case, and the

need to avoid substantial and irreparable prejudice to the parties,

favor a stay of the civil proceedings at this time. Defendants seek a

stay until the conclusion of the Menard County criminal case.

                                 II. ANALYSIS

      While the Constitution does not require a stay of civil

proceedings pending the outcome of criminal proceedings, a court

may, in its discretion, stay the civil litigation if the interests of

justice require a stay. See United States v. Kordel, 397 U.S. 1, 12

n.27 (1970); Jones v. City of Indianapolis, 216 F.R.D. 440, 450-51

(S.D. Ind. 2003). Whether to grant a stay due to parallel civil and

criminal proceedings requires balancing the interests of the

plaintiff, the defendants, and the public. Chagolla v. City of

Chicago, 529 F. Supp. 2d 941, 945 (N.D. Ill. 2008). The factors for

determining whether to grant a stay include: (1) whether the civil
                                  Page 4 of 9
and criminal matters involve the same subject matter, (2) the

posture of the criminal proceedings, (3) the effect of a stay on the

public interest, (4) the burden that any particular aspect of the civil

case may impose on the defendant if the stay is denied, (5) whether

the government is involved in both cases, and (6) the civil plaintiff’s

interest in proceeding expeditiously. Id.

     Defendants argue the Motion to Stay should be granted

because the pending criminal prosecution and the civil case involve

the same subject matter. Defendants assert the public has a

significant interest in ensuring that Fritz’s constitutional rights are

protected and that the criminal process is untainted by the civil

litigation. Finally, Defendants assert the burden on Fritz is

significant in light of his Fifth Amendment rights against self-

incrimination.

     Plaintiff responds that the Court can protect Fritz’s interest

and allow Plaintiff to—at least to an extent—move forward with her

civil lawsuit. Plaintiff requests that the Court: (1) allow Plaintiff to

take third-party discovery, seek discovery on Boars Nest, and

submit production requests upon Fritz; (2) enter a temporary

protective order precluding Plaintiff from taking Fritz’s deposition,
                               Page 5 of 9
submitting interrogatories to Fritz, or submitting requests to admit

on Fritz; and (3) enter an order setting a status conference in

approximately 90 days so the Court and the parties can remain

abreast of the developments in the criminal proceedings.

     The Court finds that a stay is warranted, but only against

Fritz. The civil and criminal matters involve the same subject

matter, the alleged sexual assault of Plaintiff on October 27, 2017.

Generally, absent bad faith or malicious government tactics, the

strongest case for staying civil proceedings is when a party is

indicted for a serious criminal offense involving the same matter as

the civil case. Sec. & Exch. Comm’n v. Dresser Indus., Inc., 628

F.2d 1368, 1375-76 (D.C. Cir. 1980) (noting that the failure to defer

the civil proceeding may undermine a party’s Fifth Amendment

privilege, expand rights of criminal discovery beyond the Federal

Rules of Criminal Procedure, expose the criminal defendant’s

defense to the prosecution prior to the criminal trial, or otherwise

prejudice the case). The posture of the case also supports a stay, as

Fritz has been indicted and the case is currently set for trial in

November 2019.



                              Page 6 of 9
      In addition, without a stay, Fritz would have to choose

between testifying and responding to discovery in the civil case—

and risk that the responses will be used in the criminal case—or

invoking the Fifth Amendment in the civil case and risking an

adverse inference. See Baxter v. Palmigiano, 425 U.S. 308, 318

(1976) (“[T]he Fifth Amendment does not forbid adverse inferences

against parties to civil actions when they refuse to testify in

response to probative evidence offered against them.”); Chagolla,

529 F. Supp. 2d at 945 (discussing the choice a defendant faces

regarding the Fifth Amendment privilege in a civil case). Although it

is not unconstitutional to force Fritz to make this choice, the risk to

Fritz’s Fifth Amendment rights in this case is severe, given the

charges and the factual overlap between the civil case and the

criminal prosecution. See Doe v. City of Chicago, 360 F. Supp.3d

880, 881-82 (N.D. Ill. 2005) (granting stay of entire case against all

of the defendants where the alleged sexual assault by one defendant

was central to both the civil and criminal cases and because the

defendant’s Fifth Amendment privilege was potentially threatened

by the civil suit).



                              Page 7 of 9
     However, a complete stay of the case as requested by

Defendants is not warranted. The public has an interest in both

the prompt disposition of civil litigation and in ensuring that

criminal proceedings can proceed untainted by parallel civil

proceedings. See Chagolla, 529 F. Supp. 2d at 947. The public

interest is best served by staying discovery against Fritz but

allowing discovery to proceed as to Boars Nest.

     Moreover, Plaintiff has an interest in proceeding expeditiously

with her lawsuit. Challoga, 529 F. Supp.2d at 947; see also

Wiltgen v. Webb, No. 9 C 5352, 2011 U.S. Dist. LEXIS 103604, at

*8-9 (N.D. Ill. Sep. 13, 2011) (noting that plaintiffs have an interest

in timely discovery, gathering evidence, and witness examination).

If the Court stays the entire case, witnesses’ memories may fade,

and documents may be lost.

     Therefore, in the interest of justice, this Court exercises its

discretion to stay discovery directed to Fritz only. Discovery may

proceed against Boars Nest and third parties.

                            III. CONCLUSION

     For the reasons stated, the Motion to Stay (d/e 20) is

GRANTED IN PART. The Court STAYS all discovery directed to
                              Page 8 of 9
Fritz. Plaintiff is permitted to take third-party discovery and seek

discovery from Boars Nest. Defendants shall file a status report

within 90 days of the entry of this Order or within 7 days of the

conclusion of the criminal case, whichever occurs first, so that the

Court and Plaintiff can remain apprised of the developments in the

criminal proceedings.

ENTERED: September 25, 2019

FOR THE COURT:
                          s/Sue E. Myerscough
                        SUE E. MYERSCOUGH
                        UNITED STATES DISTRICT JUDGE




                             Page 9 of 9
